Title: To Thomas Jefferson from Arthur S. Brockenbrough, 31 December 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University
Decr 31. 1825
I have not had the last advertisement printed in hand bills or on letter sheets, if you wish it I will have a few struck off—I have several of the notices printed last summer on letter sheets, which with some slight alterations gives all the necessary information—be pleased to say if you will have some of them—If you have examined the survey of the lots for the Professors &c, be pleased to let me have it as it will soon be time for each one to enclose his own lot—next week I wish to go to Richmond for a few days, and shall try to get the Bases & Capitels up the River—I have received the Bell from Philadelphia it’s weight is 70lb shall I put on the Roof of Pavilion No 7—? I have a clock bespoke in Richmond and shall get that up & fixed before the opening of session—The Composit Capitels that are ready I shall order up—If I can serve you while there it will give me pleasure to do so—I have the honor to be most respectfully your Obt SertA S Brockenbrough—